In an action by three former employees of defendant to recover accumulated vacation pay, severance pay and car allowance, in which the complaint pleads a separate cause of action on behalf of each employee, defendant appeals from an order of the Supreme Court, Nassau County, dated November 29, 1960, denying his motion for a severance of the cause of action of each plaintiff, and for other relief. Order affirmed, with $10 costs and disbursements. No opinion. Defendant’s time to answer the complaint is extended until 20 days after entry of the order hereon. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.